DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL 259190, filed on July 5, 2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being obvious over  Woodington (US 7,071,868) and Hammes (US 2020/0011968) having effective filing date of March 1, 2018.
As claims 1, 7 and 14, Woodington teaches a multi-band chirp generator for use in a radar system
a chirp generator operative to generate a sequence of chirp signals during a  (CPI) (Fig. 3 item 90 or Fig. 7 item 254 or Fig. 8 item 284), each chirp signal having a start frequency (Fig. 5A), a fractional bandwidth less than a total bandwidth (Fig. 5A), and a time duration equal to a pulse repetition interval (PRI) (Every signal inherently has a pulse repletion frequency and pulse repletion interval.  By definition, PRI is the same thing as a time duration); and 
a sequencer circuit operative to alter the start frequency of each chirp within said sequence of chirps in accordance with a nonlinear frequency hopping sequence (Fig. 3 item 85 or Fig. 7 item 84 or Fig. 8 item 84);
and altering the start frequency of each chirp within said sequence of chirps in accordance with a nonlinear frequency hopping sequence (Fig. 5A).
Woodington is silent regarding coherent integration.  
In the same field of endeavor, Hammes teaches a coherent processing interval (Para. 105).
In view of the teachings of Hammes, it would have been obvious to a person having ordinary skill in art to apply coherent integration to the sequences of chirps as taught by Woodington because it is well known that coherent integration improves signal-to-noise, SNR.  
As to claim 8 and 15, Woodington in view of Hammes teaches the multi-band chirp generator according to claims 7 and 14, wherein said sequence of chirps covers all or one or more portions of the total bandwidth during each CPI (Woodington Fig. 5A see also 9:60-67 “staying within the specified frequency range …”).
As to claims 9 and 16, Woodington in view of Hammes teaches multi-band chirp generator according to claims 7 and 14, wherein said nonlinear frequency hopping sequence is randomly distributed within the total bandwidth (Woodington 19:17 “Randomly variable chirp offset intervals …”  see also 9:60-67 “varying the frequency range …”  see also 9:47-55 “the frequency of the transmit signals … will randomly vary with respect to each other”).
As to claims 10 and 17, Woodington in view of Hammes teaches the multi-band chirp generator according to claims 7 and 14, wherein said nonlinear frequency hopping sequence is repeated each CPI (Woodington 10:25-30 “the selected parameter(s) may be randomly varied in one or more ramp cycles and need not be randomly varied in every ramp cycle.”).
As to claims 11 and 18, Woodington in view of Hammes the multi-band chirp generator according to claims 7 and 14, further comprising generating a plurality of sequences of chirp signals each with a different nonlinear frequency hopping sequence, wherein one of said sequences of chirp signals is selected for transmission each CPI (Woodington 9:35-45 “randomly selected from one of sixteen possible intervals …”).
As to claims 12 and 19, Woodington in view of Hammes teaches multi-band chirp generator according to claim 14, wherein said start frequencies within a CPI are equally spaced apart throughout at least one or more portions of said total bandwidth (Woodington Fig. 5A see also 20:25-27).
As to claim 2, Woodington in view of Hammes the method according to claim 1, wherein said nonlinear ordering of start frequencies comprises a randomized order (Woodington 9:20).
As to claim 3, Woodington in view of Hammes teaches the method according to claim 1, wherein said nonlinear ordering is repeated each CPI
As to claim 4, Woodington in view of Hammes the method according to claim 1, further comprising generating a plurality of sequences of chirp signals each ordered differently nonlinearly in start frequency, wherein one of said sequences of chirp signals is selected for transmission each CPI (Woodington 9:35-45 “randomly selected from one of sixteen possible intervals …” see also 9:60-67 “varying the frequency range …”  see also 9:47-55 “the frequency of the transmit signals … will randomly vary with respect to each other”).
As to claim 5, Woodington in view of Hammes the method according to claim 1, wherein said start frequencies within a CPI are equally spaced apart throughout at least one or more portions of said aggregate bandwidth (Woodington Fig. 5A).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being obvious over Woodington (US 7,071,868) and Hammes (US 2020/0011968) in further view of Giallorenzi (US 8,175,134) 
As to claims 6, 13 and 20, Woodington in view of Hammes does not teach the multi-band chirp generator according to claims 1 and 14, wherein said start frequencies within a CPI are non-equally spaced apart throughout at least one or more portions of said total bandwidth.
In the same field of endeavor, Giallorenzi teaches “dwell intervals need not be constant length (14:51-60, Figs. 7-8).”
In view of the teachings of Giallorenzi, it would have been obvious to a person having skill in the art to modify the interval spacings in Woodington in view of Hammes to be non-equal because one of ordinary skill understands range ambiguities can be modified based on interval spacings and thus can be adjusted to increase maximum unambiguous range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648